Citation Nr: 0216886	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-00 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for a 
low back disability.  

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from June 1964 to 
May 1970.  

The present matter comes to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In September 2001, 
jurisdiction over the veteran's claims file was transferred 
to the VARO in Columbia, South Carolina.  In June 2002, the 
appellant testified before a Decision Review Officer at the 
VARO in Columbia.  A transcript of that hearing is of 
record.  

The Board notes by way of history that the appellant's claim 
for service connection for a low back disorder was 
originally denied by a rating decision issued in July 1982.  
He was informed of this decision the following month.  The 
appellant filed a notice of disagreement, to which the RO 
issued a statement of the case.  The appellant failed to 
submit a substantive appeal and perfect his appeal.  As 
such, the July 1982 rating decision became final.  

In July 2001, the appellant filed an application to reopen 
his claim for a low back disorder.  In a rating decision 
that same month, the RO determined that new and material 
evidence had not been presented to warrant reopening the 
appellant's claim.  The appellant appealed the RO's 
decision, and in a subsequently issued statement of the 
case, the RO determined that new and material evidence had 
been submitted, reopened the appellant's claim, and 
subsequently denied the claim on the merits.  

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Finally, given the favorable decision as outlined below, the 
Board is undertaking additional development on the issue of 
service connection for a low back disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing the remaining issue.  


FINDINGS OF FACT

1.  In a July 1982 rating decision, the appellant's claim 
for service connection for a low back disorder was denied.  
An appeal was not perfected, and under the law the decision 
became final.  

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of evidence previously 
of record and which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
new and material, and the appellant's claim of entitlement 
to service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Prior to the RO's most recent consideration of the issue on 
appeal, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  The provisions 
implementing the VCAA are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  66 Fed. Reg. 45,620, 45,629.

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is allowing 
the appeal at issue in this decision, the appellant does not 
require further assistance to substantiate his claim, and 
the VCAA does not apply.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received prior to August 29, 2001. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
appellant's claim to reopen, which was received before that 
date.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, the appellant's claim for service connection 
for a low back disorder was denied in a July 1982 RO 
decision on the basis that the evidence submitted did not 
show that the appellant had a current disability which had 
been incurred in or aggravated by during his period of 
service.  

In May 2002, the RO received a statement from Dale L.J. 
Nodrick, D.C., dated that same month.  Dr. Nodrick noted 
with respect to the appellant's disability that:

It is well versed in the literature and of my 
opinion, when diagnosed with a lumbar strain, 
(Nov. 1966) the integrity of the spinal joints 
are injured and thereby reducing the 
functional capacity of the area.  Without the 
functional capacity being corrected to pre-
injury status it is most likely that the area 
of injury may remain an area of greater risk 
of future trouble from aggravation or trauma 
which might not have had the same effect prior 
to the lumbar strain.  Due to the above 
factors the spine will be predisposed to an 
accelerated rate of degeneration/arthritis.  

In the Board's view, Dr. Nodrick's assessment, while not 
conclusively relating the appellant's current low back 
disorder to service, does raise the possibility that the 
appellant's current degenerative disc disease may be related 
to his lumbar strain in service.  This evidence is not 
cumulative or redundant of the evidence previously of 
record.  Moreover, it is so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.  Accordingly, it is new and material and the claim is 
reopened.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a low back disorder is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

